Title: From John Adams to United States Senate, 29 November 1797
From: Adams, John
To: United States Senate




Gentlemen of the Senate
United States November 29. 1797

I nominate David Leonard Barns of Rhode Island and Providence Plantations to be the Attorney for the United States in that District, in the Place of the Honourable Ray Green resigned.
John Read of Delaware now Resident in Philadelphia to be Agent of the United States in relation to Such Claims as may be made against them before the Commissioners appointed to carry into Effect the Sixth Article of the Treaty of Amity, Commerce and navigation between the United States and Great Britain, in the Place of Charles Hall, who declined his Appointment.
John Adams
